Citation Nr: 0844022	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-213 27A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to  nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 23, 
1971, to April 6, 1971 with the United States Marine Corps, 
and from April 12, 1972, to June 14, 1972 with the United 
States Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 administrative decision 
in which the RO denied nonservice-connected disability 
pension benefits.  The appellant filed a notice of 
disagreement (NOD) in March 2005, and the RO issued a 
statement of the case (SOC) in May 2005.  The appellant filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2005 and requested a hearing 
before RO personnel and before a member of the Board.

In January 2006, the appellant testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  In March 2006, the RO 
issued a supplemental SOC (SSOC) reflecting the continued 
denial of the claim following a de novo review of the entire 
evidence of record.

In July 2006, the appellant, through his representative, 
submitted a statement indicating that he did not want a Board 
hearing and requesting that the RO  certify this appeal to 
the Board for a decision.  


FINDING OF FACT

The appellant's service records show that he served on active 
duty, during two separate periods of service, for an 
aggregate of more than 90 days; however both of the veteran's 
periods of service were during the Vietnam war period.




CONCLUSION OF LAW

As the criteria for basic eligibility for nonservice-
connected disability pension benefits are not met, the claim 
of entitlement to these benefits is without legal merit.    
38 U.S.C.A. §§ 101(2), 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.16, 3.102, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In this appeal,  appellant has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument pertinent to the 
claim .  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed him.  As will be 
explained below, the claim lacks legal merit. As the law, and 
not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).



II.  Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2008).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2008).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2008).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.203 (2008).

A claimant for VA pension benefits meets the necessary 
service requirements if there is sufficient evidence that he 
served in active military, naval, or air service under one of 
the following conditions: (i) for 90 days or more during a 
period of war; (ii) during a period of war, if he was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service- 
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; (iii) for a period of 90 consecutive days or 
more, if such period began or ended during a period of war; 
or (iv) for an aggregate of 90 days or more in two or more 
separate periods of service, during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(iii) (2008).

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying such service.  See 38 
C.F.R. § 3.203 (2008); see also Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992) (holding that findings of a United 
States service department verifying a person's service are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces).

In this case, the appellant's military service records show 
he entered active service with the United States Marine Corps 
on February 23, 1971, and was discharged on April 6, 1971, 
and he entered a second period of active service with the 
United States Army on April 12, 1972, and was discharged on 
June 14, 1972.  

Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period; or (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  38 U.S.C.A. § 101(29) (West 2002); 38 
C.F.R. § 3.2(f) (2008).  The Vietnam era is a period of war.  
See 38 U.S.C.A. § 101(11) (West 2002).  

While it is clear that the appellant served, each time, 
during a period of war, the appellant did not serve for 90 
consecutive days or more during the Vietnam era.  In a 
November 2008 brief, the appellant's representative asserts, 
, that because the appellant's total active service equals 90 
days, during a period of war, that the criteria for 
nonservice-connected pension are met.  However, the governing 
regulation requires that the appellant serve for an aggregate 
of 90 days during more than one period of war, whereas this 
appellant served during the Vietnam era-which is only one 
period of war.  See 38 U.S.C.A. § 1521(j) (West 2002).  
Hence, the representative argument is without merit.  

The legal authority setting forth eligibility requirements 
for VA benefits is clear and specific, and the Board is bound 
by such authority.  As, in thesis case, the appellant's 
service records show that he fails to meets the threshold 
eligibility requirements for pension benefits, there is no 
legal entitlement to the benefit sought, and the claim must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).




ORDER

The claim of entitlement to nonservice-connected disability 
pension benefits is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


